DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following Office action in response to communications received March 3, 2021. Claim 20 has been amended. Therefore, claims 1-9 and 16-20 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112 first and second paragraph rejections set forth in the previous office action dated September 3, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 is directed to permitting secure but effective interactions between medical providers and patients and management of medical records, including access thereto. The claim(s) recite(s) providing a patient health network to of each of a plurality of patient health network patient members and a plurality of potential patient members; receiving a request from a first potential patient member via the patient health network to join the patient health network; in response to the request to join the patient health network, authenticate the first potential patient member based at least in part on the one or more patient vetting requirements and the information corresponding to the plurality of patient members and potential patient members; in response to authenticating the first potential patient member: 
The limitations of providing a patient health network to of each of a plurality of patient health network patient members and a plurality of potential patient members; receiving a request from a first potential patient member via the patient health network to join the patient health network; in response to the request to join the patient health network, authenticate the first potential patient member based at least in part on the one or more patient vetting requirements and the information corresponding to the plurality of patient members and potential patient members; in response to authenticating the first potential patient member: generate first patient member account data corresponding to the first potential patient member comprising at least some of the information corresponding to the plurality of patient members and the plurality of potential patient members and a direct mail/email address corresponding to 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “database platform, smart device and patient's dashboard” to perform all of the providing a patient health network to of each of a plurality of patient health network patient members and a plurality of potential patient members; receiving a request from a first potential patient member via the patient health network to join the patient health network; in response to the request to join the patient health network, authenticate the first potential patient member based at least in part on the one or more patient vetting requirements and the information corresponding to the plurality of patient members and potential patient members; in response to authenticating the first potential patient member: generate first patient member account data corresponding to the first potential patient member comprising at least some of the information corresponding to the plurality of patient members and the plurality of potential patient members and a direct mail/email address corresponding to the first potential patient member, wherein the direct mail/email address permits secure and verified communication with the first potential patient member; and associate the first patient member account data with a first patient member account corresponding to and controlled by the first potential patient member; and store the first patient member account data; receiving, one or more health records regarding the first potential patient member at a patient health network; associate, the one or more HRs regarding the first potential patient member with the first patient member account; receive a request from the first potential patient member via the patient health network to view the one or more HRs regarding the first potential patient member; in 
Claim 1 has additional limitations (i.e., patient health network application, first computing device, memory; patient health network/vetting servers, Internet, processors, wireless communication channel). Looking to the specification, these components are described at a high level of generality (¶ 51; In various embodiments, the One or More Patient Health Network Servers 130 any computing device (e.g., desktop computer, laptop, servers, tablets, etc.), combination of computing devices, software, hardware, combination of software and hardware, database (e.g., stored in the cloud or on premise, structured as relational, etc.), or combination of databases that is capable of performing the functionality disclosed herein. In one embodiment, the One or More Patient Health Network Servers 130 may comprise the One or More Patient Vetting Servers 100. In various embodiments, the One or More Third Party Servers 120 any computing device (e.g., desktop computer, laptop, servers, tablets, etc.), combination of computing devices, software, hardware, combination of software and hardware, database (e.g., stored in the cloud or on premise, structured as relational, etc.), or combination of databases that is capable of performing 
Dependent claims 2-9 and 16-20 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-9 and 16-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 16-17 and 18-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Garber Pub. No.: US 2013/0197940 in view of Wright et at. Pub. No.: US 2015/0221029 in view of Emanuel et al. Pub. No.: US 2017/0103163 in view of Federoff et al. Patent No.: US 9305140 B2.

CLAIM 1. 
Garber discloses a computer-implemented method of facilitating creation of a patient health network, the method comprising: 
--providing a patient health network application to a respective computing device of each of a plurality of patient health network patient members and a plurality of potential patient members (see at least Garber paragraphs [0017-0018] In one arrangement, the controller of each server 102 stores an electronic health records association application (i.e. health network application) that, when executed by the controller, causes the controller to perform the operation of linking health care entities 106 identified in patient encounter information 120 received from the entities 106 (i.e. plurality of computing devices).  The electronic health records association application installs on each controller from a computer program product 20 as shown in FIG. 1.);
--generate first patient member account data corresponding to the first potential patient member comprising at least some of the information corresponding to the plurality of patient members and the plurality of potential patient members and a direct email address corresponding to the first potential first computing device of the first potential patient member (see at least Garber paragraph [0044] In order to identify a patient within a conventional healthcare system, the patient is typically assigned a Master Patient Index (MPI) number or Enterprise Master Patient Index (EMPI) number.  For example, conventional systems include a centralized EMPI computer application that monitors new patient registrations at one or more entities, storing patient demographic information from each entity, affiliations, identifiers (including local medical record numbers), and the EMPI number for each patient in one central database); and
--associate the first patient member account data with a first patient member account corresponding to and controlled by the first potential patient member via the first computing device (see at least Garber paragraphs [0004] HIEs utilize email-like secure messaging for the exchange of electronic patient records (EPRs) among healthcare entities with EHRs and can allow for entities to electronically query other entities for copies of their patient information and [0025] Accordingly, in one arrangement, the hospital facility 106-4 sends the patient encounter information 120 as a Direct message to the server 102-4 such that the patient encounter information 120 includes a source Direct email address identifying the entity, in this case the hospital 106-4 sending the message 120, and a receiver Direct email address 126 identifying the server 102-4 as the intended recipient of the message); and 
--store the first patient member account data in the memory (see at least Garber paragraphs [0044] and [0066); 
--receiving, via the direct email address, one or more electronic health records (EHRs) regarding the first potential patient member at a patient health network server sent from a data source over the Internet, the patient health network server comprising one or more processors and a memory that stores patient member account data for each of the plurality of patient members and one or more EHRs, wherein the one or more processors are operative to (see at least Garber paragraphs [0004] HIEs utilize email-like secure messaging for the exchange of electronic patient records (EPRs) among healthcare entities with EHRs and can allow for entities to electronically query other entities for copies of their patient information and [0025] Accordingly, in one arrangement, the hospital facility 106-4 sends the patient encounter information 120 as a Direct message to the server 102-4 such that the patient encounter 
--associate, in the memory, the one or more EHRs regarding the first potential patient member with the first patient member account (see at least Garber least paragraph [0065] While mergers of patient records and their associated local MRNs typically take place in the local EHRs of an entity 106, in one arrangement the configuration system 100 can be used to facilitate that process);
--receive a request from the first computing device of the first potential patient member via the patient health network application to view the one or more EHRs regarding the first potential patient member (see at least Garber paragraphs [0020] wherein an entity 106-N configured with Surrogate Electronic Health Record Environment (SEE) which simulates electronic health record functionality, and a Local Application for Network Distribution (LAND), which acts as a data courier to gather and securely transfer electronic data, interacts with a dedicated server 102-N. Also see at least Garber paragraph [0028-0030] Initiating the retrieval of electronic patient records from a source entity by a requesting entity, a server 102 first detects if the patient or their legal representative has given consent regarding transmittal or release of the electronic medical records.  For example, with continued reference to FIG. 2, the server 102-4 reviews consent information 134 associated with the patient of the hospital facility 106-4.] Note: Examiner interprets that records can be requested and retrieved by two-way communication between any 106-N/102-N combinations with prior patient consent to a requesting entity.);
--in response to the request to view the one or more EHRs regarding the first potential patient member, transmit the one or more EHRs regarding the first potential patient member over a wireless communication channel to the first computing device of by the first potential patient member via the direct email address of the first potential patient member (see at least Garber paragraphs [0004] HIEs utilize email-like secure messaging for the exchange of electronic patient records (EPRs) among healthcare entities with EHRs and can allow for entities to electronically query other entities for copies of their patient information and [0025] Accordingly, in one arrangement, the hospital facility 106-4 sends the patient encounter information 120 as a Direct message to the server 102-4 such that the patient encounter information 120 includes a source Direct email address identifying the entity, in this case the 
--in response to determining the at least one second patient member, connecting the first potential patient member to the at least one second patient member, wherein the connecting comprises at least communicably connecting the first computing device of the first potential patient to at least one computing device of the at least one second patient member (see at least Garber paragraphs [0004] HIEs utilize email-like secure messaging for the exchange of electronic patient records (EPRs) among healthcare entities with EHRs and can allow for entities to electronically query other entities for copies of their patient information and [0025] Accordingly, in one arrangement, the hospital facility 106-4 sends the patient encounter information 120 as a Direct message to the server 102-4 such that the patient encounter information 120 includes a source Direct email address identifying the entity, in this case the hospital 106-4 sending the message 120, and a receiver Direct email address 126 identifying the server 102-4 as the intended recipient of the message).
Garber fails to teach:
--receiving a request from a first computing device of a first potential patient member at a patient vetting server via the patient health network application over the Internet to join the patient health network, the patient vetting server comprising one or more processors and a memory that stores one or more patient vetting requirements and information corresponding to the plurality of patient members and the plurality of potential patient members, wherein the one or more processors are operative to:
--in response to the request from the first computing device to join the patient health network, authenticate the first potential patient member based at least in part on the one or more patient vetting requirements and the information corresponding to the plurality of patient members and potential patient members;
--the patient health network application causes the one or more EHRs regarding the first potential patient member to display on the first computing device of the first potential patient member;
--receiving a request from the first computing device of the first potential patient member, via the patient health network application (see Garber paragraph 23; a request or authorization for a release of medical information, a bill to a health insurance entity, or other message or document that identifies a 
--determining, via the one or more processors of the patient health network server, at least one second patient member of the plurality of patient members that shares the at least one medical condition (see at least Federoff et al. Col 15 || 40-43; the present system is capable of correlating medical conditions of multiple patients, including but not limited to symptoms, age, social activity, mood, prescription, and geographical location).
Wright teaches [receiving a request from a first member at a vetting server via a network application that is accessed by a first computing device that is controlled by the first potential patent member over the Internet to join the network, the vetting server comprising one or more processors and a memory that stores one or more vetting requirements and information corresponding to the plurality of patient members and the plurality of potential member, wherein the one or more processors are operative to: in response to the request from the potential member to join the network, authenticate the first potential member based at least in part on the one or more vetting requirements and the information corresponding to the plurality of patient members and potential member.] a membership vetting engine which processes applications [i.e. request]. One implementation of the membership vetting engine is illustrated by FIG. 2.  This figure is a high-level block diagram of the membership-vetting engine.  It illustrates application processing, application dispatching, vetting result processing, and membership acceptance processing [i.e. authentication]. Application processing receives application information from a user's workstation, typically via a graphic user interface.  The user can be an applicant or person communicating with an applicant and entering information on their behalf; a shared network 145 (e.g., the Internet)]. Other implementations may include non-transitory computer readable storage medium storing instructions executable by a processor to perform a method is described above.  Yet another implementation may include a system with memory and one or more processors operable to execute instructions stored in memory to perform a method is described above; see at least paragraphs 52, 60 and 130).  

Garber and Wright fail to teach:
--the patient health network application causes the one or more EHRs regarding the first potential patient member to display on the first computing device of the first potential patient member;
--receiving a request from the first computing device of the first potential patient member, via the patient health network application, to connect one or more other users who share at least one medical condition with the first potential patient member;
--determining, via the one or more processors of the patient health network server, at least one second patient member of the plurality of patient members that shares the at least one medical condition.
Emanuel teaches a system and method generates one or more transformed output healthcare records in one or more requested output healthcare record formats and displaying the transformed output healthcare records to a system user. In this exemplary embodiment, healthcare records, regardless of standard healthcare record format, may be transformed and transmitted to an entity who has requested the healthcare records in a format that is readily ingested and used by the requesting entity (see at least Emanuel paragraphs 52 and 60). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include methods as taught by reference Emanuel with the system/method as taught by references Garber and Wright with the motivation sharing healthcare information using a diversity of "information formats" standards (see Emanuel paragraph 2).
Garber, Wright and Emanuel fail explicitly to teach:
--receiving a request from the first computing device of the first potential patient member, via the patient health network application to connect one or more other users who share at least one medical condition with the first potential patient member;
--determining, via the one or more processors of the patient health network server, at least one second patient member of the plurality of patient members that shares the at least one medical condition.
While Garber teaches receiving a request from the first computing device of the first potential patient member, via the patient health network application (see Garber paragraph 23; a request or authorization for a release of medical information or other message or document that identifies a facility, entity, or person that has a relationship to the patient), Federoff et al. teaches the system capable of correlating medical conditions of multiple patients, including but not limited to symptoms, age, social activity, mood, prescription, and geographical location (see at least Federoff et al. Col 15 || 40-43).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include methods as taught by reference Federoff et al. with the system/method as taught by references Garber, Wright and Emanuel with the motivation obtaining information configured to infer a patent's state of being through the patient's, thereby making a correlation between the patient's health status data and the trend social network (see Federoff et al. Col 13 || 18-20 and 43-44).

CLAIM 2. 
Garber, Wright, Emanuel and Federoff et al. further discloses a computer-implemented method of claim 1, further comprising: 
--receiving, by one or more processors at the patient health network server, a request from the first potential patient member to transmit at least one of the one or more EHRs regarding the first potential patient member to a third party via the patient health network; see at least Emanuel paragraphs [0052];
--at least partially in response to receiving the request, formatting the at least one of the one or more EHRs regarding the first potential patient member, by the one or more processors, based at least in part on one or more clinical document architecture (CDA) standards to generate a formatted EHR [see at least Garber paragraph [0023] wherein the patient encounter information 120 can be configured as a Continuity of Care Document (CCD) or other Health Level 7 (HL7) Clinical Document Architecture (CDA)-based document, a patient referral (e.g., Universal Transfer Form (UTF)), a change in patient registration (e.g., an Admission/Discharge/Transfer (ADT) message), a medical order, a test result, a procedure report, a request or authorization for a release of medical information, a bill to a health insurance entity, or 
--transmission, by the one or more processors, the formatted EHR over one or more networks to a third party server based on a direct address corresponding to the third party; see at least Emanuel paragraphs [0052].
The obviousness of combining the teachings of Garber, Wright, Emanuel and Federoff et al. further are discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3. 
Garber, Wright, Emanuel and Federoff et al. further discloses a computer-implemented method of claim 1, further comprising: 
-- providing the patient health network application to a plurality of patient health network doctor members for access by a plurality of computing devices that are each controlled by one of the plurality of patient health network doctor members [see at least Garber paragraphs [0018] and [0020] In one arrangement, the controller of each server 102 stores an electronic health records association application that, when executed by the controller, causes the controller to perform the operation of linking health care entities 106 identified in patient encounter information 120 received from the entities 106.  The electronic health records association application installs on each controller from a computer program product 20 as shown in FIG. 1.];
-- enabling, by the one or more processors, the plurality of patient members to connect with one or more of the plurality of doctor members via the patient health network  [0020] wherein an entity 106-N configured with Surrogate Electronic Health Record Environment (SEE) which simulates electronic health record functionality, and a Local Application for Network Distribution (LAND), which acts as a data courier to gather and securely transfer electronic data, interacts with a dedicated server 102-N. Also see Garber paragraphs [0028-0030] Initiating the retrieval of electronic patient records from a source entity by a requesting entity, a server 102 first detects if the patient or their legal representative has given consent regarding transmittal or release of the electronic medical records.  For example, with continued reference 
-- receiving, at the patient health network server, from the first patient member via the patient health network application, a request to connect to a first doctor member, wherein: in response to receiving the request to connect to the first doctor member, the one or more processors: connect the first potential patient member to the first doctor member via the patient health network application by: associating, by one or more processors the first patient member account with a first doctor member account corresponding to the first doctor member in memory; and enabling, by one or more processors, secure two-way communication between the first patient member and the first doctor member via the patient health care network application [see at least Garber paragraphs [0020-0024]]. 
The obviousness of combining the teachings of Garber, Wright, Emanuel and Federoff et al. further are discussed in the rejection of claim 1, and incorporated herein.

CLAIM 5. 
Claim 5 is directed to a method. Claim 5 recites the same or similar limitations as those addressed above for Claim 1 as taught by references Garber, Wright, Emanuel and Federoff et al. Claim 5 therefore rejected for the same reasons as set forth above for Claim 1 respectively.
In reference to the Garber reference, Examiner interprets second patient member to be the same as or producing the same results as a first patient member as disclosed in Figure 1 [106-3] wherein Garber paragraph [0028-0030] discloses that the retrieval of electronic patient records from a source entity 106 by a requesting entity, a server 102 first detects if the patient or their legal representative has given consent regarding transmittal or release of the electronic medical records.  For example, with continued reference to FIG. 2, the server 102-4 reviews consent information 134 associated with the patient of the hospital facility 106-4. Note: Examiner interprets that records can be requested and retrieved by two-way communication between any 106-N/102-N combinations with prior patient consent to a requesting entity;
The obviousness of combining the teachings of Garber, Wright, Emanuel and Federoff et al. further are discussed in the rejection of claim 1, and incorporated herein.

CLAIM 6. 
Claim 6 is directed to a method. Claim 6 recites the same or similar limitations as those addressed above for Claim 1 as taught by references Garber, Wright, Emanuel and Federoff et al. Claim 6 therefore rejected for the same reasons as set forth above for Claim 1 respectively.
In reference to the Garber reference, Examiner interprets second patient member to be the same as or producing the same results as a first patient member as disclosed in Figure 1 [106-3] wherein Garber paragraph [0028-0030] discloses that the retrieval of electronic patient records from a source entity 106 by a requesting entity, a server 102 first detects if the patient or their legal representative has given consent regarding transmittal or release of the electronic medical records.  For example, with continued reference to FIG. 2, the server 102-4 reviews consent information 134 associated with the patient of the hospital facility 106-4. Note: Examiner interprets that records can be requested and retrieved by two-way communication between any 106-N/102-N combinations with prior patient consent to a requesting entity;
The obviousness of combining the teachings of Garber, Wright, Emanuel and Federoff et al. further are discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7. 
Claim 7 is directed to a method. Claim 7 recites the same or similar limitations as those addressed above for Claims 1-2 as taught by references Garber, Wright, Emanuel and Federoff et al. Claim 7 therefore rejected for the same reasons as set forth above for Claims 1-2 respectively.
In reference to the Garber reference, Examiner interprets second patient member to be the same as or producing the same results as a first patient member as disclosed in Figure 1 [106-3] wherein Garber paragraph [0028-0030] discloses that the retrieval of electronic patient records from a source entity 106 by a requesting entity, a server 102 first detects if the patient or their legal representative has given consent regarding transmittal or release of the electronic medical records.  For example, with continued reference to FIG. 2, the server 102-4 reviews consent information 134 associated with the patient of the hospital facility 106-4. Note: Examiner interprets that records can be requested and 
The obviousness of combining the teachings of Garber, Wright, Emanuel and Federoff et al. further are discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8. 
Claim 8 is directed to a method. Claim 8 recites the same or similar limitations as those addressed above for Claim 1 as taught by references Garber, Wright, Emanuel and Federoff et al. Claim 8 therefore rejected for the same reasons as set forth above for Claim 1 respectively.
In reference to the Garber reference, Examiner interprets patient member N to be the same as or producing the same results as a first patient member as disclosed in Figure 1 [106-3] wherein Garber paragraph [0028-0030] discloses that the retrieval of electronic patient records from a source entity 106 by a requesting entity, a server 102 first detects if the patient or their legal representative has given consent regarding transmittal or release of the electronic medical records.  For example, with continued reference to FIG. 2, the server 102-4 reviews consent information 134 associated with the patient of the hospital facility 106-4. Note: Examiner interprets that records can be requested and retrieved by two way communication between any 106-N/102-N combinations with prior patient consent to a requesting entity. 
The obviousness of combining the teachings of Garber, Wright, Emanuel and Federoff et al. further are discussed in the rejection of claim 1, and incorporated herein.

CLAIM 9. 
Claim 9 is directed to a method. Claim 9 recites the same or similar limitations as those addressed above for Claim 1 as taught by references Garber, Wright, Emanuel and Federoff et al. Claim 9 therefore rejected for the same reasons as set forth above for Claim 1 respectively.
In reference to the Garber reference, Examiner interprets patient member N to be the same as or producing the same results as a first patient member as disclosed in Figure 1 [106-3] wherein Garber paragraph [0028-0030] discloses that the retrieval of electronic patient records from a source entity 106 requesting entity, a server 102 first detects if the patient or their legal representative has given consent regarding transmittal or release of the electronic medical records.  For example, with continued reference to FIG. 2, the server 102-4 reviews consent information 134 associated with the patient of the hospital facility 106-4. Note: Examiner interprets that records can be requested and retrieved by two-way communication between any 106-N/102-N combinations with prior patient consent to a requesting entity. 
The obviousness of combining the teachings of Garber, Wright, Emanuel and Federoff et al. further are discussed in the rejection of claim 1, and incorporated herein.

CLAIM 16. 
Garber, Wright, Emanuel and Federoff et al. further teaches a computer-implemented method of claim 1, wherein connecting the first potential patient member to the at least one second patient member comprises enabling messaging between the first potential patient member and the at least one second patient member (see at least Federoff et al. Col 13 || 10-17; According to an embodiment of the present invention, the state of being 206b and recent activities 208b may be obtained through at least one social network or one or more internet hosted sites used by the patient such as Yahoo, Google+, Twitter, Facebook, YouTube, Foursquare, Docshare, or Blogs.  Such information can also be obtained via communication with frequent contacts such as friends, family members, frequently visited social groups or merchants, etc.).
The obviousness of combining the teachings of Garber, Wright, Emanuel and Federoff et al. further are discussed in the rejection of claim 1, and incorporated herein.

CLAIM 17. 
Garber, Wright, Emanuel and Federoff et al. further teaches a computer-implemented method of claim 16, wherein determining the at least one second patient member further comprises determining that the at least one second patient member has a respective age within a preset range of an age of the potential patient member (see at least Federoff et al. Col 15 || 40-43; the present system is capable of correlating medical conditions of multiple patients, including but not limited to symptoms, age, social activity, mood, prescription, and geographical location).


CLAIM 18. 
Garber, Wright, Emanuel and Federoff et al. further teach the computer-implemented method of claim 16, wherein connecting the first potential patient member to the at least second one patient member further comprises associating the first member account data with second patient member account data (see at least Federoff et al. Col 15 || 40-43; the present system is capable of correlating medical conditions of multiple patients, including but not limited to symptoms, age, social activity, mood, prescription, and geographical location).
The obviousness of combining the teachings of Garber, Wright, Emanuel and Federoff et al. further are discussed in the rejection of claim 1, and incorporated herein.

CLAIM 20.
Garber, Wright, Emanuel and Federoff et al. further teach the computer-implemented method of claim 19, further comprising the steps of: receiving a request from the first computing device of the first potential patient member to authorize the second patient member to send and receive one or more EHRs associated with the first potential patient member via the patient health network on the first potential patient member’s behalf; and in response to receiving the request, enable the second patient member to transmit the one or more EHRs to one or more third parties (see Garber paragraph 38, in the case where the patient has provided authorization within consent 134 to send the patient's electronic patient records 132 to the PCP entity 106-1);
The obviousness of combining the teachings of Garber, Wright, Emanuel and Federoff et al. further are discussed in the rejection of claim 1, and incorporated herein.

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garber, Wright, Emanuel and Federoff et al. as applied to claims 1-3 and 5-9 above, and further in view of Atkinson et al. Pub. No.: US 2014/0136233 hereinafter Atkinson.

CLAIM 4. 
Garber, Wright, Emanuel and Federoff et al. further discloses a computer-implemented method of claim 3, further comprising: 
receiving, at the patient health network server, from the first potential patient member via the patient health network application, a request to transmit a first message to the first doctor member [see at least Garber paragraphs [0020 and 0028-0030]]; 
in response to the request to transmit the first message to the first doctor member, transmitting the first message over one or more networks to a computing device that is controlled by the first doctor member [see at least Garber paragraphs 0020 and 0028-0030]]; but
Garber, Wright, Emanuel and Federoff et al. does not explicitly disclose a method transmitting the message over one or more networks to a computing device based on one or more Health Insurance Portability and Accountability Act HIPAA compliance standards via direct email address, wherein the patient health network application causes the first message to display on the computing device that is controlled by the first doctor member. 
Atkinson teaches a display module 112C would display data items, such as health history events, past procedures, timeframes associated with procedures, medication list, supplemental medical data such as CT and MRI scans, lab results, demographic patient profile data, and a plurality of other data points that would be displayed with the Global Patient Health Record Timeline format related to the Personal Health Record of the beneficial user or patient 109A.  The beneficial user or patient 109A grants HIPAA compliant security access to other users, specifically healthcare provider users 128B, and the beneficial user or patient 109A is able to adjust privacy settings to identify other healthcare provider users 128B and other users such as family members that the beneficial user 109A may want to share isolated access to their healthcare record but not their complete health record that is housed within the Global Patient Health Record Timeline Network engine platform 99; see at least paragraphs [0011] and [0030]. 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include methods as taught by reference Atkinson with the system/method as taught by references Garber, Wright, Emanuel and Federoff et al. with the motivation of integrating a 

CLAIM 19. 
Garber, Wright, Emanuel and Federoff et al. does not explicitly disclose a computer-implemented method of claim 18, wherein associating the first member account data with the second patient member account data enables the at least one second patient member to view, via the at least one computing device, the first member account data.
Atkinson et al. teaches users can view clinical data, patient records, lab and test values, treatment data, instant messaging and SMS messaging format from provider to provider and from provider to patient or beneficial user 109A as well as patient or beneficial user 109A to provider, view data about social network groups and network groups of providers, view patient health record social timeline of treatment encounters, join social network group forums of patients and providers with similar interest, users can also enter data about themselves and possibly others, and users can have access to various patient education data points and algorithms that generate lifestyle modification, dietary modification, and healthcare modification suggestions as well as monitoring functions to users 101A, 101B, 100B, 101C,102B and 101A (see Atkinson et al. paragraph 19).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include methods as taught by reference Atkinson with the system/method as taught by references Garber, Wright, Emanuel and Federoff et al. with the motivation of integrating a plurality of data points with a social network system and a cloud or internet based aggregate repository network, thereby generating a communication environment of interoperability between external data sources points that traditionally would never interface (see Atkinson paragraph 18).

Response to Arguments
Applicant’s arguments filed March 3, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:

(2) Applicant respectfully submits that the cited references, either alone or in combination, fail to show or suggest at least the following newly added elements of claim 1: receiving a request from a first computing device of a first potential patient member at a patient vetting server via the patient health network application over the Internet to join the patient health network, the patient vetting server comprising one or more processors and a memory that stores one or more patient vetting requirements 
(3) Applicant respectfully requests the rejection of claim 4 under 35 U.S.C. 103 be withdrawn for at least the following reasons. Claim 4 ultimately depends from claim 1. Moreover, Atkinson does not appear to show or suggest the subject matter of claim 1, nor has the Office Action alleged Atkinson of showing or suggesting the subject matter of claim 1. Accordingly, Applicant respectfully requests the rejection of claim 4 be withdrawn for at least the reason that it depends from claim 1. Claim 4 may also be patentable for the elements that it recites.
In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). The claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using task at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement. The combination of 
In response to argument (2), Examiner respectfully disagrees. The limitation claims receiving a request from a first computing device of a first potential member at a potential member vetting server via the member/potential member network application over the Internet to join the member network. Therefore, Examiner interprets Wright teaching a membership vetting engine which carries out application processing, application dispatching, vetting result processing, membership acceptance processing [i.e. authentication] and application processing, wherein applications are request covers the limitation of receiving a request from a first member at a vetting server via a network application that is accessed by a first computing device that is controlled by the first potential patent member over the Internet to join the network. Lastly, it’s not explicitly clear in specification how said request is made.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International the prior art of Wright may not be directed specifically the vetting of “patients” however the method is well known whether it be vetting for a patient or a member to join any common network.
In response to argument (3), it is unclear exactly what the Applicant is arguing. Examiner respectfully disagrees. Claim 4 is a computer-implemented method ultimately depending from claim 3. 
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Garber, Wright, Emanuel and Federoff et al. as applied to claims 1-3 and 5-9 above, and further in view of Atkinson, wherein the subject matter of Atkinson is inclusive with the previous subject matter of Garber, Wright, Emanuel and Federoff et al.
Claims 1-3, 5-9, 16-17 and 18-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Garber Pub. No.: US 2013/0197940 in view of Wright et at. Pub. No.: US 2015/0221029 in view of Emanuel et al. Pub. No.: US 2017/0103163 in view of Federoff et al. Patent No.: US 9305140 B2. Additionally, Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garber, Wright, Emanuel and Federoff et al. as applied to claims 1-3 and 5-9 above, and further in view of Atkinson et al. Pub. No.: US 2014/0136233 hereinafter Atkinson.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626  


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626